DETAILED ACTION
This action is responsive to the following communications:  Amendment, filed 06/25/2021.
Claim 10 is canceled. Claims 1-9 and 11-23 are pending.  Claims 1, 8, and 16 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Dependent claim 18 recites:  the method of claim 16, further comprising determining, based on a comparison between an output time of the audio input and a reception time of the audio input, the distance between the control device and the display.  A detailed search of the prior art did not produce any reference which disclosed the particular combination of features recited in claim 18 and its’ parent claim, independent claim 16.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6, 21, and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hardacker et al. (“Hardacker”), U.S. Pub. No. 2008/0186176 A1, published August 2008, in view of Ferren et al. (“Ferren”), U.S. Patent No. 9,781,484 B2, issued October 2017.
Regarding independent claim 1, Hardacker teaches a method comprising: causing output of a user interface on a display device; because Hardacker teaches a display screen of a 
television may present an RC-locator graphical-user-interface (GUI) to present to the system user a graphical representation of the approximate location of a misplaced remote control (par. 0015; Fig. 8; par. 0023; 0037).
Hardacker teaches determining, based on a signal strength of a signal from a remote control to the display device, a distance between the remote control and the display device; because Hardacker teaches a system for determining a location of a remote control, having a television, remote control, and optional charging base where the remote and the television may directly communicate with each other using appropriate low or high speed radio frequency (RF) 
Hardacker suggests but does not expressly teach based on the distance, causing the display device to resize a portion of the user interface; because Hardacker teaches presenting a RC-locator graphical user interface to present to the system user a graphical representation of the approximate location of the misplaced remote control (par. 0015; 0023; par. 0037; par. 0062-64; Figs. 8,).  Hardacker teaches presenting the graphical user interface on a display screen of the television (par. 0037).
However, Ferren teaches that with knowledge of the viewing distance, the display size and any other suitable entertainment parameters, the digital home system may be operative to adjust the pitch of text within on-screen text overlays to ensure readability from the current viewing distance or to adjust any other suitable entertainment parameter to enhance the entertainment experience (col. 10, l. 5-19). Ferren teaches that a height of on screen text may be adjusted based on the current distance such that h/distance meets a minimum threshold (col. 15, l. 9-33); and Ferren teaches that the height may be decreased to account for the proximity of the user to the display (col. 15, l. 9-33).
Hardacker and Ferren were both directed to determining remote control location and displaying interfaces.  It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the system for determining a location of a remote control and GUI taught by Hardacker, with the remote control and television display taught by Ferren, since Ferren recognized that there was a need in the art for a home 

Regarding dependent claim 2, Hardacker teaches the method of claim 1, further comprising determining the signal strength according to a radio frequency (RF) signal strength between the remote control and the display device; because Hardacker teaches a system for determining a location of a remote control, having a television, remote control, and optional charging base where the remote and the television may directly communicate with each other using appropriate low or high speed radio frequency (RF) transmission techniques to transfer any desired types of electronic information (par. 0007; par. 0050; Fig. 1).  Hardacker teaches an approximate current location of the remote control can be calculated with triangulation techniques by using the signal strength/quality of the RC return signal at the respective antennas (par. 0014; 0036; 0046).

Regarding dependent claim 6, Hardacker does not expressly teach the method of claim 1, wherein causing the display device to resize the portion of the user interface comprises causing the display device to adjust a user interface layout or a font size of the portion of the user interface; however, Ferren teaches that with knowledge of the viewing distance, the display 
Hardacker and Ferren were both directed to determining remote control location and displaying interfaces.  It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the system for determining a location of a remote control and GUI taught by Hardacker, with the remote control and television display taught by Ferren, since Ferren recognized that there was a need in the art for a home entertainment or other computing system to know the current position of a viewer of the system to adjust the display size based on the knowledge of the viewing distance (col. 1, l. 39-58), and therefore would have provided these benefits to Hardacker. Further it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the remote controls, distance calculation methods, and interface modification methods taught by Hardacker and Ferren, according to the methods disclosed in the references themselves, in order to achieve predictable results. KSR.  

Regarding dependent claim 21, Hardacker does not expressly teach the method of claim 1, wherein generating the user interface comprises modifying a size of text displayed on the user interface in proportion to the distance; however, Ferren teaches that with knowledge of the 
Hardacker and Ferren were both directed to determining remote control location and displaying interfaces.  It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the system for determining a location of a remote control and GUI taught by Hardacker, with the remote control and television display taught by Ferren, since Ferren recognized that there was a need in the art for a home entertainment or other computing system to know the current position of a viewer of the system to adjust the display size based on the knowledge of the viewing distance (col. 1, l. 39-58), and therefore would have provided these benefits to Hardacker. Further it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the remote controls, distance calculation methods, and interface modification methods taught by Hardacker and Ferren, according to the methods disclosed in the references themselves, in order to achieve predictable results. KSR.  

Regarding dependent claim 22, Hardacker does not expressly teach the method of claim 1, wherein generating the user interface comprises resizing one or more images in proportion to the distance; however, Ferren teaches that with knowledge of the viewing distance, the display 
Hardacker and Ferren were both directed to determining remote control location and displaying interfaces.  It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the system for determining a location of a remote control and GUI taught by Hardacker, with the remote control and television display taught by Ferren, since Ferren recognized that there was a need in the art for a home entertainment or other computing system to know the current position of a viewer of the system to adjust the display size based on the knowledge of the viewing distance (col. 1, l. 39-58), and therefore would have provided these benefits to Hardacker. Further it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the remote controls, distance calculation methods, and interface modification methods taught by Hardacker and Ferren, according to the methods disclosed in the references themselves, in order to achieve predictable results. KSR.  


Claims 3-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardacker in view of Ferren, and further in view of Slupik, U.S. Pub. No. 2014/0235265 A1, published August 2014.
Regarding dependent claim 3, Hardacker in view of Ferren does not expressly teach the method of claim 1, wherein, based on the distance, causing the display device to resize the portion of the user interface comprises determining that the distance satisfies a first threshold; however, Slupik teaches a proximity list which is changed when an estimated distance between a mobile station and a location beacon device passes a proximity threshold (par. 0096; 0100; 0111-0112). Slupik teaches dynamically updating the user interface based on the changes in the proximity threshold and list, which might include an all new user interface, such as updating from one user interface to another, or adding and deleting individual targets from an existing user interface (par. 0100).
Hardacker, Ferren, and Slupik were all directed to determining remote control location and displaying interfaces.  It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the system for determining a location of a remote control and GUI taught by Hardacker, with the remote control and television display taught by Ferren, and the dynamic proximity control system taught by Slupik, since Slupik recognized that there was a need in the art to enhance the user’s immediate access to targets that are near, by tailoring the choices provided to the user display and dynamically updating the display  as the mobile station moves around (par. 0005-0006), and therefore would have provided these benefits to Hardacker and Ferren. Further it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the remote controls, distance calculation methods, and interface modification methods taught by Hardacker, Ferren, and Slupik, according to the disclosed methods, in order to achieve predictable results. KSR.  

Regarding dependent claim 4, Hardacker in view of Ferren does not expressly teach the method of claim 3, wherein, based on the distance, causing the display device to resize the portion of the user interface comprises determining that the distance fails to satisfy a second threshold; however, Slupik teaches a proximity list which is changed when an estimated distance between a mobile station and a location beacon device passes a proximity threshold (par. 0096; 0100; 0111-0112). Slupik teaches the proximity threshold is said to be passed when a distance that previously exceeded the threshold is currently estimated to be within the threshold; the proximity threshold is also said to be passed when a distance that previously was within the threshold is currently estimated to exceed the threshold (par. 0096).
Slupik teaches dynamically updating the user interface based on the changes in the proximity threshold and list, which might include an all new user interface, such as updating from one user interface to another, or adding and deleting individual targets from an existing user interface (par. 0100).
Hardacker, Ferren, and Slupik were all directed to determining remote control location and displaying interfaces.  It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the system for determining a location of a remote control and GUI taught by Hardacker, with the remote control and television display taught by Ferren, and the dynamic proximity control system taught by Slupik, since Slupik recognized that there was a need in the art to enhance the user’s immediate access to targets that are near, by tailoring the choices provided to the user display and dynamically updating the display  as the mobile station moves around (par. 0005-0006), and therefore would have provided these benefits to Hardacker and Ferren. Further it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the 

Regarding dependent claim 5, Hardacker in view of Ferren does not expressly teach the method of claim 3, wherein, based on the distance, causing the display device to resize the portion of the user interface comprises determining that the distance satisfies the second threshold; however, Slupik teaches a proximity list which is changed when an estimated distance between a mobile station and a location beacon device passes a proximity threshold (par. 0096; 0100; 0111-0112). Slupik teaches the proximity threshold is said to be passed when a distance that previously exceeded the threshold is currently estimated to be within the threshold; the proximity threshold is also said to be passed when a distance that previously was within the threshold is currently estimated to exceed the threshold (par. 0096).
 Slupik teaches dynamically updating the user interface based on the changes in the proximity threshold and list, which might include an all new user interface, such as updating from one user interface to another, or adding and deleting individual targets from an existing user interface (par. 0100).
Hardacker, Ferren, and Slupik were all directed to determining remote control location and displaying interfaces.  It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the system for determining a location of a remote control and GUI taught by Hardacker, with the remote control and television display taught by Ferren, and the dynamic proximity control system taught by Slupik, since Slupik recognized that there was a need in the art to enhance the user’s immediate 

Regarding dependent claim 7, Hardacker does not teach the method of claim 1, further comprising: determining that the distance between the remote control and the display device satisfies a distance range of a plurality of distance ranges; wherein causing the display device to resize the user interface is based on the distance range; however, however, Ferren teaches that with knowledge of the viewing distance, the display size and any other suitable entertainment parameters, the digital home system may be operative to adjust the pitch of text within on-screen text overlays to ensure readability from the current viewing distance or to adjust any other suitable entertainment parameter to enhance the entertainment experience (col. 10, l. 5-19). Ferren teaches that a height of on screen text may be adjusted based on the current distance such that h/distance meets a minimum threshold (col. 15, l. 9-33); and Ferren teaches that the height may be decreased to account for the proximity of the user to the display (col. 15, l. 9-33).
Further, Slupik teaches a proximity list which is changed when an estimated distance between a mobile station and a location beacon device passes a proximity threshold (par. 0096; 0100; 0111-0112). Slupik teaches dynamically updating the user interface based on the changes in the proximity threshold and list, which might include an all new user interface, such as 
Hardacker, Ferren, and Slupik were all directed to determining remote control location and displaying interfaces.  It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the system for determining a location of a remote control and GUI taught by Hardacker, with the remote control and television display taught by Ferren, and the dynamic proximity control system taught by Slupik, since Slupik recognized that there was a need in the art to enhance the user’s immediate access to targets that are near, by tailoring the choices provided to the user display and dynamically updating the display  as the mobile station moves around (par. 0005-0006), and therefore would have provided these benefits to Hardacker and Ferren. Further it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the remote controls, distance calculation methods, and interface .  

Claim(s) 8, 11-15, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferren et al. (“Ferren”), U.S. Patent No. 9,781,484 B2, issued October 2017, in view of Garcia Navarro, U.S. Pub. No. 2016/0330396 A1, published November 2016.
Regarding independent claim 8, Ferren teaches a method, comprising: receiving, from a remote control, by a device, an audio signal received by the remote control; because Ferren teaches that a remote control device may be operative to receive an acoustic signal (col. 11, l. 41-col. 12, l. 5).
Ferren suggests but does not expressly teach determining a difference between a volume associated with the audio signal received by the remote control and a volume associated with an audio signal output by a source of the audio signal; determining, based on the difference between the volume associated with the audio signal received by the remote control and the volume associated with the audio signal output by the source, a distance between the remote control and the source of the audio signal; because Ferren teaches determining the volume level of a television using one or more microphones on a remote control to collectively provide directional sensing of volume levels, and if the volume levels exceed a predefined threshold, the remote control may automatically reduce the television volume (col. 22, l. 51-col. 23, l. 26).
However, Garcia Navarro teaches a media device presenting audio content and a remote control communicatively coupled to the media device (par. 0013; par. 0036-0038) where the remote control may include a microphone that is configured to detect sound in the vicinity of the user who is close to the remote control  (par. 0044-0045). Garcia Navarro teaches the 
Ferren teaches generating, based on the distance between the remote control and the source, a user interface; and causing output of the user interface; because Ferren teaches a media management module may determine a location of the remote control device based on one or more acoustic signals from two or more spatially distinct acoustic reproduction devices to a remote control device (col. 12, l. 6-55; Fig. 3B, 3C, col. 13, l. 24-col. 14, l. 63).  Ferren teaches calculating distances and angles to determine the position of a remote control device, including distances from the remote control device to the media processing device (col. 13, l. 24-41; 3B, 3C).
Ferren teaches displaying a graphical user interface element representing a location of the remote control device in a GUI view on a digital display, where the GUI view is an augmented reality room representing a physical room containing the system and the remote control device, and the location of the remote control device may be indicated by a flashing icon or beacon within the augmented reality GUI view (col. 15, l. 49-67; Figs. 5, 6). Ferren further teaches that with knowledge of the viewing distance, the display size and any other suitable entertainment parameters, the digital home system may be operative to adjust the pitch of text within on-screen 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the media output devices, remote controls, and methods of determining distance and displaying interfaces, taught by Ferren and Garcia Navarro, since Ferren and Garcia Navarro disclosed systems with similar components, and Ferren disclosed that any known method, calculation or formula to determine location based on available distances could be used (col. 14, l. 36-47), such as the methods using volume and sound detected by a microphone on the remote control disclosed by Garcia Navarro, therefore it would have been obvious to have combined the disclosed systems and methods in order to achieve predictable results.

Regarding dependent claim 11, Ferren teaches the method of claim 8, wherein determining the distance between the remote control and source of the audio signal comprises comparing an output time of the audio signal and a reception time of the audio signal; since Ferren teaches determining a transmission time for each of the one or more acoustic sound waves, and synchronized clocks allow for accurate time stamping of information relayed between the two devices, i.e., the remote control device and transceiver (col. 11, l. 61-col. 12, l. 39). 

Regarding dependent claim 12, Ferren teaches the method of claim 8, wherein generating, based on the distance between the remote control and the source, the user interface comprises modifying one or more attributes of another user interface; because Ferren teaches 

Regarding dependent claim 13, Ferren teaches the method of claim 8, wherein the one or more attributes comprise a user interface layout or a font size; because Ferren teaches that with knowledge of the viewing distance, the display size and any other suitable entertainment parameters, the digital home system may be operative to adjust the pitch of text within on-screen text overlays to ensure readability from the current viewing distance or to adjust any other suitable entertainment parameter to enhance the entertainment experience (col. 10, l. 5-19).

Regarding dependent claim 14, Ferren teaches the method of claim 8, wherein generating, based on the distance between the remote control and the source, the user interface comprises generating, based on the distance satisfying a threshold, the user interface; because Ferren teaches that a height of on screen text may be adjusted based on the current distance such that h/distance meets a minimum threshold (col. 15, l. 9-33).

Regarding dependent claim 15, Ferren teaches the method of claim 14, further comprising modifying, based on a user input, the threshold, because Ferren teaches that the height may be decreased to account for the proximity of the user to the display (col. 15, l. 9-33).

Regarding dependent claim 23, Ferren teaches the method of claim 8, wherein the device is the source of the audio signal; because Ferren teaches determining the volume level of a television using one or more microphones on a remote control to collectively provide directional sensing of volume levels, and if the volume levels exceed a predefined threshold, the remote control may automatically reduce the television volume (col. 22, l. 51-col. 23, l. 26).

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferren, in view of Garcia Navarro, and further in view of Gosior et al. (“Gosior”), U.S. Pub. No. 2002/0159434 A1, published October 2002.
Regarding dependent claim 9, Ferren in view of Garcia Navarro does not teach the method of claim 8, wherein determining, based on the audio signal, the distance comprises determining a signal-to-noise ratio in the audio signal; however, Gosior teaches determining a signal to noise ratio (par. 0105).
Ferren, Garcia Navarro, and Gosior were directed to wireless communication between devices; it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to have combined the methods of determining remote control and device location taught by Ferren and Garcia Navarro with the radio frequency wireless solutions taught by Gosior, since Gosior recognized that the invention had application in wireless data communication, and for consumer electronic devices (par. 0013-0014), and therefore would have provided the benefit to Ferren and Garcia Navarro.

Claims 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferren, in view of Kristjansson et al. (“Kristjansson”), U.S. Patent No. US 10/147,439 B1, issued December 2018.
Regarding independent claim 16, Ferren suggests but does not expressly teach a method comprising: determining, based on an audio user input to a control device, a distance between a user and the control device; determining, based on the distance between the user and the control device and a distance between the control device and a display, a distance between the user and the display; because Ferren teaches that a remote control device may be operative to receive an acoustic signal (col. 11, l. 41-col. 12, l. 5).  Ferren teaches that the remote control device may be operative to determine a proximity of the remote control device to the user’s face, e.g., by using a proximity sensor for example, and may initiate speech recognition based on a predetermined proximity threshold (col. 22, l. 1-19).
However, Kristjansson teaches detecting the proximity of a user to a device based on a user utterance where the device may determine the user’s location relative to the device through range finding or other techniques, where the device includes a microphone array and the system may isolate audio from a particular direction (col 3, l. 1-col. 4, l. 3). Kristjansson teaches determining the distance from the device to the user using the sound pressure of the talker since the lower the sound pressure of the talker is, the farther the talker is from the device (col. 17, l.. 35-col. 18, l. 4; Figs. 6, 7). Kristjansson further teaches a beamformer on some devices (which is well known in the art to be an array of microphones), to detect the distance from the user to the unit and the distance of other noise sources in the room using sound pressure levels from the user’s voice and the other noise sources (col. 18, l. 5-col. 20, l. 29).
determining, based on the distance between the user and the control device and a distance between the control device and a display, a distance between the user and the display; because Ferren teaches a media management module may determine a location of the remote control device based on one or more acoustic signals from two or more spatially distinct acoustic reproduction devices to a remote control device (col. 12, l. 6-55; Fig. 3B, 3C, col. 13, l. 24-col. 14, l. 63).  Ferren teaches calculating distances and angles to determine the position of a remote control device, including distances from the remote control device to the media processing device (col. 13, l. 24-41; 3B, 3C).  Therefore Ferren teaches a distance between the control device and the display.
However, Kristjansson teaches detecting the proximity of a user to a device based on a user utterance where the device may determine the user’s location relative to the device through range finding or other techniques, where the device includes a microphone array and the system may isolate audio from a particular direction (col 3, l. 1-col. 4, l. 3). Kristjansson teaches determining the distance from the device to the user using the sound pressure of the talker since the lower the sound pressure of the talker is, the farther the talker is from the device (col. 17, l.. 35-col. 18, l. 4; Figs. 6, 7). Kristjansson further teaches a beamformer on some devices (which is well known in the art to be an array of microphones), to detect the distance from the user to the unit and the distance of other noise sources in the room using sound pressure levels from the user’s voice and the other noise sources (col. 18, l. 5-col. 20, l. 29). Therefore Kristjansson teaches determining the distance between the user, the device, and the noise sources, which would enable determining the distances as claimed.
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention, to have modified Ferren to determine the distance based on the distance between the user and the control device and a distance between the control device and a display, using the distance determining methods taught by Kristjansson, since Ferren taught calculating distances using audio signals, and further taught determining distance and location including triangulation and that any suitable location determination method could be used (col. 10, l. 5-47), and that any known method, calculation or formula to determine location based on available distances could be used (col. 14, l. 36-47), such as the methods disclosed by Kristjansson.  Further, it would have been obvious to have combined the disclosed elements from Ferren and Kristjansson, according to the methods disclosed in Ferren and Kristjansson, in order to achieve predictable results.  KSR.
Ferren teaches generating, based on the distance between the user and the display, a user interface; and causing output of the user interface via the display; because Ferren teaches displaying a graphical user interface element representing a location of the remote control device in a GUI view on a digital display, where the GUI view is an augmented reality room representing a physical room containing the system and the remote control device, and the location of the remote control device may be indicated by a flashing icon or beacon within the augmented reality GUI view (col. 15, l. 49-67; Figs. 5, 6). Ferren further teaches that with knowledge of the viewing distance, the display size and any other suitable entertainment parameters, the digital home system may be operative to adjust the pitch of text within on-screen text overlays to ensure readability from the current viewing distance or to adjust any other suitable entertainment parameter to enhance the entertainment experience (col. 10, l. 5-19).

Regarding dependent claim 17, Ferren teaches the method of claim 16, further comprising determining, based on a user input, the distance between the control device and the display; because Ferren teaches that with knowledge of the viewing distance, the display size and any other suitable entertainment parameters, the digital home system may be operative to adjust the pitch of text within on-screen text overlays to ensure readability from the current viewing distance or to adjust any other suitable entertainment parameter to enhance the entertainment experience (col. 10, l. 5-19).Ferren teaches that a height of on screen text h may be adjusted based on the current distance such that h/distance meets a minimum threshold (col. 15, l. 9-33).

Regarding dependent claim 19, Ferren teaches the method of claim 16, wherein generating, based on the distance between the user and the display, the user interface comprises modifying one or more attributes of another user interface; because Ferren teaches that with knowledge of the viewing distance, the display size and any other suitable entertainment parameters, the digital home system may be operative to adjust the pitch of text within on-screen text overlays to ensure readability from the current viewing distance or to adjust any other suitable entertainment parameter to enhance the entertainment experience (col. 10, l. 5-19).

Regarding dependent claim 20, Ferren teaches the method of claim 19, wherein the one or more attributes comprise a user interface layout or a font size; because Ferren teaches that with knowledge of the viewing distance, the display size and any other suitable entertainment parameters, the digital home system may be operative to adjust the pitch of text within on-screen text overlays to ensure readability from the current viewing distance or to adjust any other suitable entertainment parameter to enhance the entertainment experience (col. 10, l. 5-19).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Ferren reference is being relied upon to teach the newly claimed limitations of claim 1, “based on the distance, causing the display device to resize a portion of the user interface.” 

In response to applicant’s arguments regarding claims 8, 11-15, and 23 (Remarks, p. 9-11), applicant argues that Ferren does not disclose the limitations of independent claim 8, “receiving, from a remote control, by a device, an audio signal received by the remote control;” arguing that Ferren discloses a remote control but not a receiving device. Ferren teaches that a remote control device may be operative to receive an acoustic signal (col. 11, l. 41-col. 12, l. 5). Ferren teaches both a remote control and a device such as an entertainment device (Fig. 4A, item 402; Fig. 5). Ferren teaches that the media processing system can include one or more input and output devices (col. 6, l. 14-col. 7, l. 44). Therefore, the combination of Ferren and Garcia Navarro meets the claim limitation.
In response to applicant’s arguments regarding claim 8 that Garcia Navarro does not teach the limitation … determining, based on the difference between the volume associated with the audio signal received by the remote control and the volume associated with the audio signal output by the source, a distance between the remote control and the source of the audio signal; Ferren teaches determining the volume level of a television using one or more microphones on a remote control to collectively provide directional sensing of volume levels, and if the volume levels exceed a predefined threshold, the remote control may automatically reduce the television 
Garcia Navarro expressly teaches that attenuation of the output sound form the speakers may optionally be considered in the estimation so that an estimated level of sound of the audio portion of the presented media content is determined based on the distances of the users from the speakers (par. 0026). Since this is expressly disclosed by Garcia Navarro, applicant’s argument that the cited paragraphs of the rejection are “devoid of the term distance or an equivalent” is based on an incomplete reading of the cited references and rejection, and therefore is not a persuasive argument. 

In response to applicant’s arguments regarding claims 16, 17, 19, and 20, applicant argues that Ferren in view of Kristjansson does not teach the limitation of independent claim 16, “…determining, based on the distance between the user and the control device and a distance between the control device and a display, a distance between the user and the display;” (Remarks, p. 12-14). Ferren suggests but does not expressly teach this limitation, because Ferren teaches that a remote control device may be operative to receive an acoustic signal (col. 11, l. 41-
Kristjansson is relied upon to teach the above limitation; specifically, Kristjansson teaches detecting the proximity of a user to a device based on a user utterance where the device may determine the user’s location relative to the device through range finding or other techniques, where the device includes a microphone array and the system may isolate audio from a particular direction (col 3, l. 1-col. 4, l. 3). Kristjansson teaches determining the distance from the device to the user using the sound pressure of the talker since the lower the sound pressure of the talker is, the farther the talker is from the device (col. 17, l.. 35-col. 18, l. 4; Figs. 6, 7). Kristjansson further teaches a beamformer on some devices (which is well known in the art to be an array of microphones), to detect the distance from the user to the unit and the distance of other noise sources in the room using sound pressure levels from the user’s voice and the other noise sources (col. 18, l. 5-col. 20, l. 29).
Applicant’s arguments regarding the above limitation of claim 16 completely fail to address the cited portions of Kristjansson (Remarks, p. 13-14). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amelia Tapp whose telephone number is (571)272-7508. The examiner can normally be reached Monday 10:00am-6:00pm; Wednesday 11:00am-3:00pm; Thursday 11:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMELIA L TAPP/            Primary Examiner, Art Unit 2144